﻿


163.	I should like first of all to congratulate you, Sir, on your election as President of the General Assembly for its thirty-third session. My delegation looks forward to working under the presidency of the Foreign Minister of Colombia, a fellow charter Member of the United Nations from the Western hemisphere with which Canada has the friendliest of relations. The Canadian delegation pledges to you, Sir, its fullest support in fulfilling your heavy responsibilities during the next three months.
164.	I should also like to congratulate Deputy Foreign Minister Mojsov of Yugoslavia on the efficient and decisive way in which he presided over not only the thirty-second regular session of the General Assembly but also three special -sessions, including the very important special session co disarmament.
165.	This year we welcome our new Member, Solomon Islands, whose application Canada was pleased to recommend in the Security Council and to join in sponsoring as a member of the Commonwealth. With the admission of the Solomon Islands the United Nations has attained the bench-mark figure of ISO Member nations and has approached even closer to the goal of universality of membership.
166.	In my statement a year ago13 I was critical of some of the procedures of our Assembly, and 1 still believe that we need to act and to speak so that our people can understand what it is we are doing here and have confidence in our decisions. I do not mean to imply that we ought to agree on everything or even try to settle everything; on the contrary, I think that we should be careful to arrange our agenda so that we concentrate on the major purposes of the United Nations, not on the headlines of the moment.
167.	1 am glad to note that the Secretary-General has echoed some of these sentiments in his annual report on the work of the Organization. But he also emphasizes that the pursuit of global objectives ought to take precedence over "nationalistic aims". Let there be no doubt that Canada, too, regards the United Nations as a vital and essential world forum which serves important global purposes.
168.	There are two international issues that have defied solution for more than three decades but which now have reached a crucial turning-point. Peace in the Middle East is closer. An internationally acceptable settlement in Namibia could still be within our grasp. But to make the most cherished hopes of millions come true will require wisdom, patience, fortitude and restraint in the weeks and months ahead.14
169.	Eighteen months ago I joined my colleagues of the United States, the United Kingdom, France and the Federal Republic of Germany in a concerted effort to bring about an internationally acceptable settlement in Namibia. Since that day a great deal of progress has been made. Painstaking negotiations and the personal participation of Foreign Ministers at key junctures in the negotiating process have demonstrated what- can be achieved when political will and the determination to succeed are brought together and brought to bear upon seemingly intractable problems. After a year of detailed talks, and in an intensive exploration of all the issues, the five Western members of die Security Council were able to draw up a compromise proposal [Sf12636] which I was privileged to introduce on 25 April to the Assembly's special session. At that same time I was able to announce South Africa's acceptance of the plan.
170.	In July, SWAPO also accepted the Western plan and we were thus able, with the full co-operation of the parties and the active support of the African front-line States, to take, in the Security Council, the first step towards the full implementation of our proposals. It was, therefore, with considerable optimism and satisfaction that we followed the progress of the special survey mission which the Secretary-General dispatched to Namibia, under the leadership of his Special Representative, Mr. Martti Antisaari.
171.	When, on the basis of the findings of that mission, the Secretary-General published his report and his recommendations as to how best he could discharge the mandate given to him by the Security Council, we had every reason to believe that the United Nations finally had in its hands the instrument capable of putting an end to 30 years of controversy and of bringing Namibia to independence in an internationally acceptable manner. It was therefore with shock and dismay that we heard last week of the South African Government's decision to proceed unilaterally with elections in that Territory.
172.	Neither of the reasons invoked by the South African Government is valid. First, I wish to declare most categorically that the Secretary-General's report is fully in line with the original Western proposal. That report is a professional assessment of the human and financial means required to perform the tasks which our proposals call for.
173.	Secondly, apart from a few extreme elements, all of those who have a claim to represent sectors of the Namibian population have clearly expressed their preference for and acceptance of United Nations involvement in the independence process. The churches have done so, the Namibia National Front has done so and, as recently as 15 September, the Democratic Turnhalle Alliance has done so. We simply cannot accept that there is now a need for some form of further consultation.
174.	We are once more facing a grave situation. Our Organization is now in a position to undertake the task of bringing to independence, through peaceful means, a new nation.
175.	We must urge those who wish to stand in the way of such a noble enterprise to reconsider their decision. The South African Government must realize that its defiance of the will of the international community, particularly when that Government has been so closely involved in a long negotiating process, cannot be tolerated. The new Government of South Africa, which we understand will be formed by the end of this month, would be very seriously mistaken if it assumed that its actions in respect of Namibia would have no serious consequences. To those leaders inside Namibia who are being led to believe that they can solve their problems through some sham electoral procedure, I can only say:
"Think of the future of your country. The road you are taking can only lead to a dead end. Make no mistake: a so-called government chosen through the so-called elections currently envisaged by the Administrator-General will never be recognized internationally. Instead of enjoying the benefits of free and close association with the rest of the world, you will only beget more bloodshed and bring about in the long run the destruction of what you hold dear."
It is not too late and I sincerely hope that all concerned will reconsider their course of action.
176.	The danger signals are clear. On 4 November 1977, in its resolution 418(1977), the Security Council imposed a mandatory arms embargo on South Africa, the first time the provisions of Chapter VII of the United Nations Charter
had been invoked against a Member State. This step confirmed a policy voluntarily observed by Canada since 1963. The invocation of Chapter VII of the Charter has rightly been regarded as a grave decision, taken only after the most serious consideration and a careful weighing of the implications. This decision, therefore, reflects our belief that the perpetuation of the apartheid system will result in a continuing deterioration of peace and stability in southern Africa.
177.	Canada has also expressed its support for a call to Governments to review their economic relations with South Africa. Although this element was not incorporated in the Security Council resolution, the Canadian Government nevertheless decided to take certain steps. On 19 December 1977, for example, I announced that Canada was phasing out Government involvement in commercial relations with South Africa and would issue a code of conduct to govern the behaviour of Canadian companies with operations in South Africa. The Canadian Government will continue to keep its present genera] relations with South Africa under review.
178.	My Government is much concerned, too, by the situation in Zimbabwe. We had hoped that the Anglo-American proposals and subsequent action by the Security Council would lead to general agreement. The attempt to follow a different path has had no success, and the country now faces increasing bloodshed and uncertainty. A continuation of the war would also haw the -gravest consequences for the stability of the region as a whole.
179.	Clearly, an early meeting of all parties to the conflict is essential if there is to be any hope of securing peaceful settlement on the basis of the generally accepted Anglo-American plan. Canada continues to hope that the plan may still be successful, and would be willing, in such circumstances, to offer appropriate assistance.
180.	All of us must be heartened by the remarkable progress achieved over the past year towards a just solution of the Middle East conflict. President El-Sadat's historic visit to Jerusalem less than a year ago and the warm reception given to him by Prime Minister Begin and the Israeli people have had a dramatic sequel in the agreements at Camp David. The Government of Canada has sent its congratulations to President Carter, President El-Sadat and Prime Minister Begin on this act of statesmanship. The prospect of a real and durable peace is now much closer, although serious issues remain to be resolved.
181.	Canada supported and encouraged the negotiating process begun in Jerusalem. We welcomed the bold initiative of President Carter in again bringing the Heads of Government of Israel and Egypt together at Camp David and we endorse the agreements reached there. They are a milestone on the long road to peace, a road which Canadian soldiers have watched over for more than 20 years. We hope that after due consideration the nations concerned will find that the framework established at Camp David constitutes a sound basis for moving towards a general peace settlement.
182.	The process of direct negotiation on the difficult and sensitive issues at the heart of the problem must continue. All parties face agonizing and hard decisions. But my
Government is confident that the will exists to take the next steps. Meanwhile, the deliberations of this Assembly should serve to bolster confidence between the parties and to facilitate their negotiations. Surely we must try to avoid recriminations and polemics now that serious negotiations are under way. I am well aware that deep differences of view exist, nor do I question the sincerity of such views. My plea is that we make an effort to moderate passions, to encourage constructive action in the area and to strengthen the prestige and competence of the United Nations in the search for solutions.
183.	For all concerned these are days of both accomplishment and opportunity which require patience and fortitude. We do not know what the ultimate shape of a peace settlement might be. It might make provision for international involvement to assist in the implementation of its terms. Canada would consider very seriously a request to make an appropriate contribution to such an enterprise Canada also hopes that other aspects of the problem will be addressed in the context of resolutions adopted by the Security Council. It may very well be that generous financial contributions from the international community will be required; here, too, Canada will certainly be prepared to assist within the limits of its capacity.
184.	A third question demanding immediate attention and action is the lack of progress we have made in the United Nations in the protection of human rights throughout the world. A tragic example of this is the situation in Democratic Kampuchea. On 8 September my Government brought to the attention of the Commission on Human Rights a detailed public report which was based on a series of voluntary statements made to Canadian representatives by individual Kampuchean refugees,15 a great many of whom had left Democratic Kampuchea recently. The testimony of the refugees clearly supports allegations from a variety of other sources that the Government of Democratic Kampuchea has systematically violated the fundamental human rights of its citizens and that the repression and the killing are continuing. This situation cries out for the kind of effective action that this Organization should be able to provide.
185.	The Canadian Government considers that an immediate investigation of the human rights situation in Democratic Kampuchea should take place. I urge members of this Assembly to support our recommendation to the Commission on Human Rights to take such action. 1 also ask members of the Assembly to consider their obligations to the increasing numbers of refugees from Viet Nam, Laos and Kampuchea that are now under the care of the United Nations High Commissioner for Refugees.
186.	To date, Canada has accepted 7,000 refugees from that area, including those from former Cambodia. In doing so we have accepted the full costs of their resettlement in our country. These costs are in excess of $3.7 million, which Canada regards as an important if indirect contribution to the valuable work of the United Nations High Commissioner for Refugees. In the light of the tragic situation in Democratic Kampuchea I wish to take this occasion to announce that Canada will increase from 50 to 70 the number of refugee families from Viet Nam, Laos and Kampuchea we will accept each month. I expect that over the next 12 months more than 1,000 additional refugees will find a new home in Canada. Furthermore, Canada will contribute an additional $500,000 to the High Commissioner for his valuable relief and assistance work in South-East Asia.
187.	The case of Kampuchea is not unique in demonstrating that in the field of human rights the official record of the United Nations creates an illusion of much greater progress than we have managed to make. There is no dearth of promising language on the international statute book. Unfortunately, the gap between promise and performance has not narrowed much. Reports of gross and persistent inhumanity continue to claim the attention of the world community. Governments continue to renege on commitments they have freely assumed in international instruments.
188.	In short, we are still a long way from an international consensus on human rights. Historians will wonder why it should have been so. They will be hard put to explain how we could be very near a consensus on how to preserve the quality of our seas and yet unable to conduct so much as a civil dialogue on how to preserve the dignity of the human person. They will be hard put to explain how we have begun to redistribute resources internationally to sustain human beings in their material needs but could not ensure that men and women would be free to exercise their most elementary human rights.
189.	Human rights are a problem of international dimensions. Their recognition and promotion, as the Secretary-General reminds us, is a legitimate concern of the world community. The new prominence that human rights has acquired is part of the natural evolution of an international system. Like so many other concerns, the concern about human rights can no longer be contained behind national boundaries. It is not a matter of laying down to Governments how they should fashion their political or economic systems. It is simply a matter of making certain that Governments observe the fundamental decencies of civilized life to which they have all pledged allegiance.
190.	The issue of human rights will not go away. We have a clear choice. We can decide that the United Nations must face the issue squarely, or we will be forced to go elsewhere to seek a tolerable international consensus. In the view of the Canadian Government the choice is clear. We believe that the United Nations is ideally equipped to evaluate objectively, dispassionately and impartially allegations of human rights violations. The better it is seen to function the more confidence this Organization will command and the less individual Governments will feel bound to call for actions against others for gross and persistent violations of human rights.
191.	We believe that the United Nations can improve its investigation of allegations of human rights violations. We welcome, therefore, as a significant precedent the decision of the Government of Chile to receive an investigative group. My Government also considers that the capacity of the Office of the Secretary-General to investigate and to intercede when necessary, as well as its authority to do so,
should be augmented. Canada further proposes that the officers of the Commission on Human Rights be empowered to meet between sessions to consider apparent serious violations of human rights and when necessary to make its views known to Governments.
192.	Human rights can be violated in many ways, but surely one of the most despicable is international terrorism. Innocent lives are placed in jeopardy while the culprits often go unpunished or even undetected. Terrorism holds our security and our society to ransom and threatens Governments in all parts of the world. There must be no confusion between ends and means. Terrorism is beyond the bounds of legitimate dissent. It degrades every cause it claims to serve. The international community, which is pledged to eliminate war as an instrument of policy, can hardly accept terrorism as a tolerable aspect of international life.
193.	Resolution 32/8, adopted by consensus at the last session of the General Assembly, deals with a specific aspect of terrorism—hijacking. That resolution calls on Governments to take joint and separate action to ensure the safety of civil aviation, and it .vas strongly endorsed by the Canadian delegation. We have continued to stress the need for further international action to combat terrorism in all its manifestations. Prime Minister Trudeau's initiative in developing and presenting a declaration on hijacking at the Bonn Economic Summit Conference in July clearly underlined Canada's commitment to take action to deal with this problem. The declaration commits the seven Governments to suspending air links with countries which do not extradite or prosecute hijackers who come within their jurisdictions. Participants at the Bonn meeting urged other Governments to associate themselves with that commitment. Many Governments have indicated that they are prepared to do so. Today we urge all other members of the international community to follow this course as well.
194.	As Canada nears the end of its latest term on the Security Council I inevitably have mixed feelings. We have welcomed the opportunity to play a direct part in contributing towards the resolution of the issues of peace and war brought to the Council. We have participated, I believe effectively, in some very important decisions. But we have also felt some frustrations, which I suppose are shared by most non-permanent members. Periods of service on the Council are too infrequent to build an extensive background of experience or to have much impact on the way the Council meets the responsibilities set out for it in the Charter. We have been impressed by the progress the Council has made since our last term 10 years ago. There has been the adoption of quietly effective negotiating techniques which have encouraged a sense of co-operation and collegial spirit in its work. We think that for the most part the Council has done a good job in dealing with the matters before it.
195.	But we have not changed our view that the Council is too passive. All too frequently it turns a blind eye to situations which clearly constitute a threat to international peace and security. It continues to ignore its responsibility under the Charter to try to head off such threats before they arrive. In my statement before this Assembly a year ago I expressed the belief that informal and private
exchanges between political leaders represented on the Council would help it to fulfil its responsibilities. In all candour I must report that we found that some of our colleagues were opposed to this approach. However, I continue to be convinced of the value of the concept of periodic meetings of the Council at the ministerial level. Such meetings could give the Council the high-level political direction that is essential if it is to take the initiative in preserving peace when conflict is anticipated, as well as restoring it when conflict has occurred. I know that I am not alone in expressing these views, and I urge those members of the Council, present and future, who share them not to give up their efforts to have the Council fulfil its role as envisioned in the Charter.
196.	I also think it is time to consider again the size of the Council. In 1965, when the membership was increased from 11 to 15, there were 118 Members of the United Nations. Now there are 150. Many States which would contribute well to the work of the Council must wait a generation before they can hope to serve.
197.	Although no longer a member of the Council after the end of this year, Canada will follow with deep interest the Council's deliberations. We will be prepared to contribute in any feasible way to strengthen the Organization's peace-keeping capacity, and to help galvanize its will-power in the spirit of friendly relations, co-operation and harmony called for by the United Nations Charter.
198.	Looking back over the past year I take satisfaction from the tenth special session on disarmament. The disarmament session adopted by consensus; a programme of action that clearly identified the most urgent negotiating tasks, including vigorous pursuit of measures to curb the nuclear-arms race, the conclusion of a nuclear test-ban treaty, and the negotiation of an effective agreement on chemical weapons. Proposals made by my Prime Minister, and by other leaders, are under active discussion in many capitals. The session's Final Document is the most authoritative statement of views, aspirations and objectives ever produced on the subject of arms limitation and reduction. It is our compass and our incentive for the work ahead. We must respond with determination to meet the challenge posed by the programme of action.
199.	The special session on disarmament was a useful reminder, too, of the value of reaching oar conclusions by consensus when important issues are at stake. Improvements in our procedures need to be made if we are to find time for these issues and to discuss them seriously. A number of useful proposals to this end have been made which Canada endorses.
200.	While disarmament may be the ultimate answer to international security, peace-keeping and peace-making are also essential to contain threats to peace. Over the years, Canada has joined many other countries in supporting United Nations peace-keeping missions. We have supplied military or other personnel for every United Nations peace-keeping force which has taken the field, including UNIFIL established last March.
201.	The Council acted promptly and wisely in deciding to insert a United Nations force into the troubled situation
which has prevailed in Southern Lebanon. The organization and subsequent conduct of UNIFIL is a tribute not only to the skilful diplomacy of the Secretary-General and his staff but also to the readiness of Member States from most regions of the world to help with United Nations peacekeeping. We cannot overlook, however, that UNIFIL has encountered problems in fulfilling all the terms of its mandate, and that the Lebanese Government has not yet been able fully to restore its sovereignty.
202.	The future success of UNIFIL will depend on the forbearance and goodwill of all the parties involved, and also, indeed, on the extent to which current and potential contributors to UNIFIL can plan their participation.
203.	States which contribute contingents to peace-keeping forces are bound to be influenced by their perceptions of the kind of co-operation these troops receive from the parties. They will be influenced, too, by the kind of support which these operations receive from the rest of the membership, especially the permanent members of the Security Council. I note with regret that two permanent members have said they will not help pay for UNIFIL.
204.	My country is unusually sensitive to the need for the United Nations to improve its advance planning arrangements for peace-keeping. It was only with considerable dislocation of our own requirements that we were able to supply specialized personnel for UNIFIL, and then only for six months. 1 urge all Member States to consider again the earmarking of personnel, services and equipment for this land of contingency. If the Secretary-General is to carry out the-instructions given to him by the Security Council, which are usually based on the principle of equitable geographical distribution, he must have the widest possible freedom to select the resources required. The lack of readily available communications and logistics personnel is particularly regrettable. It is more than time that the Special Committee on Peace-keeping Operations made firm recommendations on these questions.
205.	Earlier this year I had occasion to assess the situation in Cyprus at first hand. My visit confirmed my view that the parties to the conflict ought to be able to settle their differences by negotiation.
206.	Canada once again has a direct interest in a solution of the Cyprus problem. Canadian contingents have been in Cyprus, as part of the United Nations force, for 14 years. Some of our soldiers are now doing their fourth tour of duty on the island. Many Canadians are beginning to feel that the continued presence of the force, instead of paving the way for a solution, may be a factor in impeding it.
207.	The island of Cyprus, an independent and sovereign State and a sovereign member of the international community, has known a troubled history- I believe that it would serve no useful purpose to attempt to identify those responsible for the events of the past. The international community expects, however, that the Cypriot people will use the resources and dynamism which it shares with its Mediterranean neighbours as well as- the goodwill which exists to prepare a new national programme which will contain guarantees acceptable to all the parties concerned. The legacy of the past will not facilitate matters and, in my
opinion, the- enterprise will even be an impossible one if sustained negotiations are not instituted between the two communities. Without a permanent dialogue, the accommodations which are hinted at from time' to time will remain without any effect. The Secretary-General has offered has good offices to the parties and I would urge them to take full and prompt advantage of them.
208.	I have been discussing important issues of peace and security. We also expect this Assembly to address and influence those economic and social questions which are so vital to the welfare of our peoples. Peace and security will remain distant goals unless the basic economic and social needs of mankind receive adequate attention.
209.	As each of our Governments tried to deal with economic and social issues in the context of our national interests, we become increasingly aware of the wide-ranging effects of our actions, improvements in our economic and social conditions can be found only in policies which fully recognize this interdependence among States and among issues. None can be dealt with effectively in isolation. That is why it is so important for us to discuss these issues effectively in this body.
210.	The industrialized countries account for a major share of international economic activity and their policies therefore have a particular impact upon the health of the world economy. We know that the recent performance of our industrial economies have not been good enough. The leaders of seven major industrialized countries met just over two months ago and agree d on measures which they would take, individually and collectively, to improve this performance. My own Government has since announced a aeries of measures designed to strengthen the growth of the Canadian economy. These efforts to improve our national economic performance are not inward-looking. On the contrary, my Government remains convinced that a truly open world trading system provides the best framework for sustained economic growth for all of us. It also remains convinced that the problems of the industrialized world can best be solved by means which benefit all countries, developed and developing alike.
211.	There is no quick or. easy solution to current domestic or international economic difficulties, particularly those of the world's poorest countries, but some of the imperatives are clear. We must improve economic growth to enhance the international economy's ability to meet the aspirations of developing countries for a more just economic order. We must resist pressures for self-defeating protectionism. We must bend every effort to achieve the successful conclusion of the multilateral trade negotiations, including satisfactory benefits for developing countries as well as for the world's principal traders.
212.	Frank and open exchanges on vital problems affecting the world economy must take place here. But if the General Assembly is to play its proper role in the process of working out equitable solutions to these problems, we need to clarify the mandate of the Committee Established under General Assembly Resolution 32/174 and to make that Committee work. We must give the Committee a mandate
which clearly defines its role as an instrument of the General Assembly. If we ask it to perform tasks which are the proper responsibility of other international bodies, we will do harm to a potentially valuable instrument.
213.	As I said earlier, the dialogue on economic issues continues on many fronts. Some progress is apparent. Prospects for a new food aid convention have improved. Canada will participate actively and constructively in the resumed negotiations on 3 common fund for commodities and we are confident progress can be made there as well. The calendar for 1979 is very challenging: the fifth session of UNCTAD in Manila, the United Nations Conference on Science and Technology for Development in Vienna, the development of a new international development strategy for the 1980s and beyond. Canada has a deep interest in each of these events. This General Assembly session should contribute to their preparation as well as to the preparation of such events as the proposed world conference on renewable sources of energy. I invite delegations to help keep us on the path of consensus in this process. Progress on all of these issues is at times frustratingly slow, but we must persist in our efforts until we succeed.
214.	Over the past year the Third United Nations Conference on the Law of the Sea has made important progress towards the adoption of a comprehensive treaty for the oceans. I am particularly encouraged by the improvements in the informal composite negotiating text on the prevention and control of vessel source pollution. The new text does not yet fully meet my Government's objectives in this field. Nevertheless, it reflects an increasing awareness by the international community of the need for a more balanced sharing of coastal and flag-State rights and duties. The tragic and devastating oil spill off the French coast earlier this year graphically demonstrated the obsolescence of the traditional rule of flag-State sovereignty.
215.	Most of the major elements of a global oceans treaty are now virtually agreed. What remain are the most difficult hard-core issues relating primarily to an international system for the mining of the deep sea-bed and the translation of the common heritage concept into an equitable system for extracting the minerals of the deep ocean bed. Our goal is unprecedented in international institutions—the establishment of an international organization with both regulatory responsibilities and a role in the actual exploitation of natural resources. The implications of the new economic order are profound and far-reaching. Thus, no matter how exacting or frustrating the negotiations may still be, we cannot afford to let the Conference fail, particularly now that it has accomplished so much and home port is within sight.
216.	Canada agrees, however, that the Conference must be brought to a conclusion as soon as possible. While an arbitrary deadline could impede rather than expedite the work of the Conference, we believe that the negotiations should end during the course of 1979. This would lead, we hope, to the adoption of a draft treaty in the early part of 1980. Canada will give its full support to the attainment of this objective.

111. In conclusion, I think it vital that we remember during the course of this session why we come here every year. Despite its flaws and failures, the United Nations binds us to certain basic principles which are as valid now as they were in 1945. This Organization has stood for a third of a century as witness to the ideal of the common accountability of every nation for enlarging the security, prosperity and dignity of all mankind.
218.	The challenge is to ensure that the United Nations system responds to the complex and changing environment in which we live. Our basic principles must not be encrusted with bureaucratic procedure. The momentum of this institution must be towards the issues of the day, not away from them.
I am confident we will meet this challenge.
